           Case 1:21-cv-00475-LAK Document 51 Filed 01/25/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


 MAZON: A Jewish Response to Hunger, et
   al.,

                 Plaintiffs,
                                                            Case No. 21-cv-475-LAK
          v.

 U.S. Department of Health and Human
    Services, et al.,


                 Defendants.


                  ___________ ORDER FOR ADMISSION PRO HAC VICE
                 [PROPOSED]

         The motion of Sean Lev for admission to practice pro hac vice in the above-captioned

action is GRANTED.

         Applicant has declared that they are a member in good standing of the bar of the District

of Columbia, and that their contact information is as follows:

         Sean Lev
         Democracy Forward Foundation
         1440 G Street NW, #8162
         Washington, DC 20005
         (202) 448-9090
         slev@democracyforward.og

         Applicant having requested admission pro hac vice to appear for all purposes as counsel

for Plaintiffs MAZON: A Jewish Response to Hunger, Services & Advocacy for GLBT Elders,

The New York City Gay and Lesbian Project, Ark of Freedom Alliance, Freedom From Religion

Foundation, American Atheists, and Hindu American Foundation in Case No. 21-cv-475; it is

hereby
          Case 1:21-cv-00475-LAK Document 51 Filed 01/25/21 Page 2 of 2




       ORDERED that Sean Lev is admitted to practice pro hac vice in the above-captioned

case in the United States District Court for the Southern District of New York. All attorneys

appearing before this Court are subject to the Local Rules of this Court, including the Rules

governing discipline of attorneys.


 1/25/2021                                                     /s/ Lewis A. Kaplan /BT
_______________________                                       ____________________________
Date                                                          United States District Judge




                                                2
